Dear Mr. Leggett:
You have asked this office to advise you whether you may hold the elected office school board member while retaining your full-time position as Assistant Secretary for the Office of Environmental Compliance, Department of Environmental Quality.
R.S. 42:63(D) governs our response and provides, in pertinent part:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state,
or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office . . . In addition no sheriff, assessor, or clerk of court shall hold any office. . . .
The position of elected school board member constitutes an elective office in a political subdivision of the state. See R.S.42:62(1) and R.S. 42:62 (9). A full-time employee of the Louisiana Department of Environmental Quality holds employment in the government of this state. See R.S. 42:62(3) and R.S.42:62(6). As a state employee is prohibited by law from simultaneously holding the elected position of school board member, you may not hold both positions simultaneously.
Very truly yours,
CHARLES C. FOTI, JR. ATTORNEY GENERAL
BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL